ALLOWANCE
Election/Restrictions
Claims 3, 5, 13, and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-V, as set forth in the Office action mailed on April 15, 2020, is hereby withdrawn and claims 3, 5, 13, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas S. McDonald on November 1, 2021.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) A method for starting and operating a non-methane hydrocarbon (“NMHC”) fueled gas turbine combined cycle power plant, the method comprising:
starting a heat recovery steam generator (“HRSG”) to generate liquid HRSG water and HRSG steam;
supplying a first portion of the liquid HRSG water to a NMHC vaporizer heat exchanger;
supplying liquid NMHC fuel to the NMHC vaporizer heat exchanger to generate a gaseous NMHC fuel;
injecting the gaseous NMHC fuel into a gaseous NMHC fuel treatment system;
injecting 
mixing gaseous NMHC fuel treatment system to form a gaseous NMHC fuel mixture;
heating the gaseous NMHC fuel mixture with a fuel heating system; injecting the gaseous NMHC fuel mixture into a gaseous NMHC fuel distribution system; 
delivering the gaseous NMHC fuel mixture through the gaseous NMHC fuel distribution system to a combustor of a gas turbine of the NMHC fueled gas turbine combined cycle power plant
starting an auxiliary boiler to generate auxiliary steam;
supplying a first portion of the auxiliary steam to the NMHC fuel vaporizer heat exchanger to generate the gaseous NMHC fuel from a liquid NMHC fuel supply; and
wherein mixing the second portion of the liquid HRSG water with the gaseous NMHC fuel in the gaseous NMHC fuel treatment system to form the gaseous NMHC fuel mixture comprises additionally mixing a second portion of the auxiliary steam with the gaseous NMHC fuel in the gaseous NMHC fuel treatment system.

2.	(Canceled)

11.	(Currently Amended) A method for starting and operating a non-methane hydrocarbon (“NMHC”) fueled gas turbine combined cycle power plant, the method comprising:
starting an auxiliary boiler to generate auxiliary steam;
starting a heat recovery steam generator (“HRSG”) to generate liquid HRSG water and HRSG steam;
supplying a first portion of the liquid HRSG water to a NMHC vaporizer heat exchanger;
supplying liquid NMHC fuel to the NMHC vaporizer heat exchanger to generate a gaseous NMHC fuel;
injecting the gaseous NMHC fuel into a gaseous NMHC fuel treatment system;
injecting 
mixing gaseous NMHC fuel treatment system to form a gaseous NMHC fuel mixture;
heating the gaseous NMHC fuel mixture with a fuel heating system;
injecting the gaseous NMHC fuel mixture into at least one preselected premix fuel circuit of a gaseous NMHC fuel distribution system coupled to a combustor of a gas turbine of the NMHC fueled gas turbine combined cycle power plant;

operating the gas turbine by injecting the gaseous NMHC fuel mixture from the at least one preselected premix fuel circuit into the combustor for an initial time period;
accelerating the gas turbine to 100% speed while injecting the gaseous NMHC fuel mixture into the combustor after the initial time period; 
loading the gas turbine after reaching about 100% speed while injecting the gaseous NMHC fuel mixture into the combustor
supplying a first portion of the auxiliary steam to the NMHC fuel vaporizer heat exchanger to generate the gaseous NMHC fuel from a liquid NMHC fuel supply; and
wherein mixing the second portion of the liquid HRSG water with the gaseous NMHC fuel in the gaseous NMHC fuel treatment system to form the gaseous NMHC fuel mixture comprises additionally mixing a second portion of the auxiliary steam with the gaseous NMHC fuel in the gaseous NMHC fuel treatment system.

12.	(Canceled)

16.	(Currently Amended) The method of claim 11, wherein the fuel heating system is downstream from both the NMHC vaporizer heat exchanger and the gaseous NMHC fuel treatment system.

20.	(Currently Amended) The method of claim 1, further comprising exhausting the first portion of liquid HRSG water from the NMHC vaporizer heat exchanger via a vent.

of claim 1, wherein the fuel heating system utilizes the liquid HRSG water.


Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13, 15-18, and 20-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741